IN THE UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF MONTANA

F! LE l

APR 3 0 2019

C|erk, U S District Court
District Of Montana
Bit|ings

 

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19-07-BLG-SPW
Plaintiff,
vs.
ORDER
PORFIRIO CARILLO REA,
Defendant.

 

 

Upon the United States’ Unopposed Motion to Seal Exhibits 1 and 2 of the

United States’ Response in Gpposition to Motion to Suppress Evidence (Doc. 28),

and for good cause shown,

IT IS HEREBY ORDERED that the motion to file exhibits 1 and 2 of the

United States’ response in opposition to motion to suppress under seal is

GRANTED .

The Clerk of Court is directed to file exhibits 1 and 2 under seal.

DATED this §d%ilay of April, 2019.

AWd/~//»L(/MZ<_/

SUSAN P. WATTERS

United States District Court
1

